Citation Nr: 0420910	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from July 1961 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO), which denied entitlement to 
financial assistance in purchasing an automobile or other 
conveyance and for entitlement to adaptive equipment for an 
automobile.  

A March 2004 Travel Board hearing was held before the 
undersigned Member of the Board.  The case is ready for final 
appellate determination.  


FINDINGS OF FACT

1.  Appellant's disabilities for which service connection is 
in effect are residuals of a stroke with left arm paralysis, 
currently rated as 60 percent disabling; hypertension, 
currently rated as 40 percent disabling; left-sided facial 
paralysis with aphasia, residual of a stroke, currently rated 
as 30 percent disabling; seizure disorder, currently rated as 
20 percent disabling; and left leg paralysis, residual of a 
stroke, currently rated as 10 percent disabling.  

2.  It has been shown by competent, credible evidence, that 
appellant's service-connected disabilities more likely than 
not result in the permanent loss of use of the left hand.  He 
would be equally well served by an amputation with 
application of a suitable prosthetic device.


CONCLUSION OF LAW

The criteria for establishing eligibility for financial 
assistance in acquiring an automobile or other conveyance and 
adaptive equipment are met.  38 U.S.C.A. §§ 3901, 3902, 5107 
(West 2002); 38 C.F.R. § 3.808 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Board in its decision herein has determined that 
appellant meets the eligibility requisites for financial 
assistance in the purchase of one automobile or other 
conveyance and necessary adaptive equipment, any additional 
evidentiary development or notice would obviously be 
unnecessary.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002).  

In pertinent part, under 38 C.F.R. § 3.808, a certification 
of eligibility for financial assistance in the purchase of 
one automobile or other conveyance in an amount not exceeding 
the amount specified in 38 U.S.C. 3902 and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.
(a)	Service.  The claimant must have had 
active military, naval or air service.
(b)	Disability. (1)  One of the 
following must exist and be the result of 
injury or disease incurred or aggravated 
during active military, naval or air 
service; 
(i)	Loss or permanent loss of use of one 
or both feet; 
(ii)	Loss or permanent loss of use of one 
or both hands; 
(iii)	Permanent impairment of vision 
of both eyes:  Central visual acuity of 
20/200 or less in the better eye, with 
corrective glasses, or central visual 
acuity of more than 20/200 if there is a 
field defect in which the peripheral 
field has contracted to such an extent 
that the widest diameter of visual field 
subtends an angular distance no greater 
than 20° in the better eye. 
(iv)	For adaptive equipment eligibility 
only, ankylosis of one or both knees or 
one or both hips.
*	*	*	*	*	*	*	*
(c)	Claim for conveyance and 
certification for adaptive equipment.  A 
specific application for financial 
assistance in purchasing a conveyance is 
required....

Adaptive equipment which is necessary to insure that the 
eligible person will be able to operate the automobile or 
other conveyance in a manner consistent with such person's 
safety shall be provided.  38 U.S.C.A. § 3902(b)(1).  The 
term adaptive equipment includes that special equipment 
necessary to assist the eligible person to get into and out 
of the vehicle.  38 U.S.C.A. § 3901.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. §§ 3.350(a)(2), 4.63 (2003) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Appellant contends, in part, that he has permanent loss of 
use of his left hand, such that the claimed benefits on 
appeal should be awarded.  The Board concurs for the 
following reasons.  

In pertinent part, private clinical records indicate that 
appellant sustained a right hemisphere stroke in April 1996, 
with resultant left-sided weakness including the left upper 
and lower extremities.  Clinically, there was marked 
incoordination of the left hand with Grade IV interosseous 
strength and 25 percent grip strength.  On the basis of the 
severity of his service-connected disabilities, an April 1997 
rating decision granted a total rating based on individual 
unemployability.   

In December 2001, appellant filed with the RO an application 
for financial assistance in purchasing an automobile or other 
conveyance and adaptive equipment (VA Form 21-4502).  

A January 2002 private clinical record from "Z.T.P., III", 
M.D., described appellant's grip strength as "100% 
bilaterally", although he could not fully extend the left 
hand and there was some flexion deformity of the hand.

VA clinical records reveal that in September 2002, appellant 
complained of left hand weakness and numbness.  Clinically, 
there was decreased sensation and grip strength in that hand, 
with weakness primarily involving the left 4th and 5th 
digits.  

However, significant positive pieces of evidence are April 
and May 2003 written statements from a VA treating physician, 
in which he opined that appellant's stroke with left arm/left 
leg paralysis resulted in "permanent loss of use of both a 
foot and a hand."  Additionally, in a November 2002 written 
statement, that VA physician stated that due to stroke, 
paralysis, and seizures, appellant had limited use of his 
upper and lower extremities and "requires adaptive 
equipment, particularly for his automobile including 
automatic transmission, power steering, power brakes, power 
windows, power seats, power lock doors and cruise control.  
He also may need adaptive equipment for the brake and gas 
pedal as well as the hand brake."

In a July 2003 written statement, appellant reported that he 
was "unable to pick up anything with my left hand.  I have 
strength in my arm but with no grip in my hand it limits my 
use of the arm.  Also from the knee down in my left leg I 
have very little strength."  

In a July 2003 private medical statement, "Z.T.P., III", 
reported that appellant's stroke involving the right side of 
the brain affected left arm and leg strength and affected 
gait and control of that arm; and that no further improvement 
in his neurologic status could be expected due to the length 
of time since that stroke.  

On subsequent July 2003 VA neurologic examination, 
appellant's complaints included difficulty driving any 
distance due to his left leg and arm, and that he had great 
difficulty using the left leg and arm because they did not 
"seem to communicate with his brain."  Clinically, the left 
upper extremity was described as weak with very weak left 
hand grip strength.  The left hand had a spastic-type 
movement of the fingers.  It was very difficult for appellant 
to touch the thumb to the fingertips, but after several 
trials, managed to touch the thumb to the fingertips and 
touch the palm in a spastic-type movement.  He also touched 
the fingertips to the palm.  He had great difficulty 
controlling the movements of his left hand and fingers.  The 
examiner stated that although he conducted a 1996 examination 
on which appellant's grips were normal and spastic paralysis 
of the left upper extremity was mild, on current examination 
the left grip was very weak and more uncoordinated with 
moderate spastic paralysis.  Diagnoses included partial 
paralysis of the left lower and upper extremities with 
spastic-type paralysis of the left hand and fingers.  

During a March 2004 Travel Board hearing, appellant testified 
that there was decreased feeling in his left foot but no 
footdrop.  With respect to the left hand, he testified having 
no use of the hand in driving a vehicle; that he was unable 
to pick anything up with the hand; and that the hand was more 
like a crab claw.  Appellant was observed to be able to move 
the left index and ring fingers in towards the palm without 
being able to touch the palm.  Appellant testified that he 
did not have any fine motor movements with that hand.  

Based on the aforementioned clinical findings, it is the 
Board's opinion that the evidence is in relative equipoise as 
to whether appellant retains any significant functional use 
of the left hand and whether hypothetically, appellant would 
be equally well served by an amputation stump at the site of 
a hypothetical election with use of a suitable prosthetic 
appliance versus retaining the anatomical part in question.  
Thus, resolving all reasonable doubt in his favor, "loss of 
use" of a hand as defined by 38 C.F.R. § 3.350(a)(2) has 
been more nearly approximated.  

In conclusion, since the negative evidence is in relative 
equipoise with the positive evidence, for the aforestated 
reasons, appellant does meet the requisites for a 
certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and necessary 
adaptive equipment.  38 U.S.C.A. §§ 3901, 3902, 5107(b); 
38 C.F.R. § 3.808.  




ORDER

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



